Title: From Abigail Smith Adams to William Smith Shaw, 13 September 1817
From: Adams, Abigail Smith
To: Shaw, William Smith


				
					Dear Sir
					Quincy Sepbr 13th 1817
				
				By a Letter which I received from Caroline dated 1st Sepbr She acquaints me that a mr Verplanck has a Letter of introduction from mr dewint to you, and that She wishes him to come to Quincy to See us, that he has with him two Sisters, one much out of Health, very particular Friends of mrs Dewints. they proposed taking Lodgings at mrs Delanoes. If any Such persons have come into Town, you will oblige me by giving me the earliest notice, as I wish to see them at Quincy, and Shall Send in, that they may appoint a day to come out. mr Verplanck was a class mate of mr J A Smiths, and one of the most respectable young Gentleman of the State, the Ladies fine women—they reside only a mile from mr de wints House—I would not by any means miss an oppertunity of Seeing themJohn and Charles will go tomorrow to Town. it is of great importance that they Should be kept Steady, they have been three months from School, and it is hard to them to come to it, especially amongst all Strangers. the Books are different from those in which they have been instructed—altho John is ready & apt yet he wants Steadiness. Charles is a mere Satellite to him, and tho a very manly Boy, he beleives all John Says and does is right—I pray You to keep an Eye upon them. it is very unfortunate that Harriet is absent. John has a very good disposition, but too independent for his Age—Yours most affectionately
				
					A Adams
				
				
			